Motion by respondent to resettle order of this court dated March 21, 1966 and for alternative relief. Motion granted as follows: The order of this court dated March 21, 1966 is resettled by striking from the decretal paragraph the words “ for a hearing and ” and adding thereto the following: “ In the event that said court decides that a hearing should be granted, the Justice there presiding may, if the parties stipulate therefor, direct that the hearing be held and determined in the Supreme Court, Queens Conuty, but that *673the order to be made thereon be entered in the County Court, Westchester County; and that all further proceedings, if any be necessary, shall continue in the County Court, Westchester County.” Beldock, P. J., Christ and Benjamin, JJ., concur; Babin, J., concurs, although he adheres to his dissenting vote and memorandum [25 A D 2d 675] on the March 21,1966 determination of the appeal.